DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s reply filed on 6/28/22 is acknowledged.
Claims 1-53, 55-61, 63-69, 73, and 75-76 are canceled, and claim 54 has been amended. 
Claims 54, 62, 70-72 and 74 are pending and under examination.

Information Disclosure Statement
	Applicant’s IDS submitted 6/28/2022 is acknowledged and has been considered. A signed copy is attached hereto.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54 and 62 remain rejected under 35 U.S.C. 103 as being unpatentable over Zha (WO 2016/022630 A1, published 2/11/2016,  effectively filed date 8/5/2014, IDS submitted 8/18/2021) further in view of Duraiswamy (Cancer Res (2013) 73 (23): 6900–6912., published 12/1/2013), Lin (BMC Immunol 15, 36 (2014)., published 9/24/2014) and Kelley (Am J Clin Pathol. 2007 Dec;128(6):958-65., published 12/2007).
In regards to the newly added limitation in claim 54, Zha teaches that the subject is preferably a human (paragraph 0087).
Further, T cells are a subtype of PMBC and the peripheral blood samples would necessarily include PMBC. Thus, the limitation of obtaining the ratio of Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) from a peripheral blood mononuclear cell (PMBC) sample from the individual, would necessarily be met from the method above.

2.	Claims 54, 62, 70-72, and 74 remain rejected under 35 U.S.C. 103 as being unpatentable over Zha (WO 2016/022630 A1, published 2/11/2016,  effectively filed date 8/5/2014, IDS submitted 8/18/2021) further in view of Duraiswamy (Cancer Res (2013) 73 (23): 6900–6912., published 12/1/2013), Lin (BMC Immunol 15, 36 (2014)., published 9/24/2014) and Kelley (Am J Clin Pathol. 2007 Dec;128(6):958-65., published 12/2007), further in view of Li (Int J Mol Sci. 2016 Jul 18;17(7):1151, published 7/18/2016, of record).
Applicants Arguments
	Applicants argue that the combination of cited art does not teach each and every element of the claimed invention. 
	Applicants argue nowhere does the combination of cited art teach the element of detecting biomarkers in a cancer patient PBMC sample, much less detecting the recited biomarkers in a cancer patient blood sample. Zha only teaches that PD1/PDL1 blockade promoted tumor reactive CD8+ T cell infiltration into the tumor resulting in the upregulation of anti-tumor effectors including granzyme B. Zha does not teach detecting the biomarkers in a peripheral blood sample. Zha cites Nomi 2007 (cited in the IDS submitted with this response), where it is found that "PD-L1 blockade promoted CD8+ T-cell infiltration into the tumor and induced local immune activation" (abstract). Both Nomi and Zha are silent whether such local immune activation is reflected in the periphery, i.e., in PBMC. 
	Duraiswamy suffers the same deficiency in that it only teaches that PD1/PDL1 blockage increased CD4+ to Treg ratios within a mouse model tumor, as recited by the Examiner. There is nothing in Duraiswamy that teaches or suggests detecting biomarkers in a PBMC sample from a human cancer patient undergoing treatment. 
	Lin does not remedy these deficiencies. Lin concerns an in vitro experiment measuring secreted GrzB in memory CD4 T cells, which were purified from human peripheral blood of healthy donors and activated by CD3/CD28 costimulation. Again, there is no teaching of the detecting biomarkers in a PBMC sample, much less a PBMC sample from a cancer patient undergoing treatment. One of skill in the art readily understands that an artificial experiment such as that described by Lin does not necessarily reflect the pathological state of a cancer patient. 
	Finally, Kelly does not remedy these deficiencies of Zha, Duraiswamy, and Lin. Nowhere does Kelly teach or suggest detection of biomarkers in a PBMC sample from a cancer patient undergoing treatment. 
	Therefore the combination of cited art does not teach each and every element of the claimed invention. A prima facie case of obviousness cannot be made. 
	Applicants argue there is no motivation to combine. 
	Even if the combination of art taught each and every element of the claimed invention, and Applicant does not concede that it does, one of skill in the art would have no motivation to combine the cited references. Lin, describing an assay using samples from healthy donors, neither teaches nor suggests that increased secretion of GrzB from CD4 T cells could somehow indicate a response to a cancer treatment, let alone a response to a PD-1 axis antagonist. There is simply no reason to combine Lin with Zha. Moreover, Duraiswamy describes an experiment using a syngeneic mouse model. While such a model is useful in cancer research, a skilled person is fully aware of the limitations in translating the results into a human biology. As such, a person of skill in the art would have no motivation to combine the teachings of Zha with the assay performed on samples from healthy donors as described in Lin and the results from mice as described in Duraiswamy. A prima facie case of obviousness cannot be made. 
The art teaches away from the claimed invention.
	Even if a prima facie case of obviousness could be made, and Applicant does not concede that it can, the case can be rebutted by a showing of secondary considerations, e.g., a teaching away in the art. As explained in Applicant's previous submission, Lyndqvist teaches that cytotoxicity of CD4+ T cells is driven by Grz A rather than Grz B. Thus, one of skill in the art might be motivated by Lindqvist to measure CD4+ Grz A+ T cells when monitoring response of a human cancer patient to treatment with a PD-1 axis antagonist, rather than measuring CD4+ Grz B+ T cells as recited in the claims. As such Lundqvist teaches away from performing the steps of the claimed invention.
Response to Arguments
	Applicant’s arguments have been considered, but are not found persuasive. 
	Applicant argues that the cited art does not teach or suggest detection of biomarkers in a PBMC sample from a cancer patient undergoing treatment. 
	However, Zha teaches that PD1/PDL1 blockade promoted tumor reactive CD8+ T cell infiltration into the tumor resulting in the upregulation of anti-tumor effectors including granzyme B. Zha teaches that formation of PD-1/PD-L1 complex promotes FoxP3+ regulatory T cells, preventing the formation of this complex via anti PD-L1 antibodies, will necessarily result in a lower number of FoxP3+ regulatory T cells. 
	Thus, one of ordinary skill in the arts would have found it obvious to detect granzyme B levels and FoxP3 levels in order to determine the efficacy of the PD1/PDL1 blockade treatment. A step of determining the treatment response of the patients by obtaining a ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) in a blood sample obtained from the individual and if the ratio is 1 or greater, would indicate the treatment is effective.
Further, Further, Lin teaches for the examination of memory CD4 T cell subsets that produce GrzB were purified from peripheral blood (Abstract, Results). Cells purified from peripheral blood were also analyzed by flow cytometry for phenotype (Foxp3 for Tregs) (Page 11, right column 1st paragraph).
Thus, one of ordinary skill would have also found it obvious to use an art known method of determining granzyme B levels via cells obtained from the peripheral blood samples, which would necessarily include PMBC.
As discussed supra, it would be obvious to specifically obtain the ratio of Granzyme B and FoxP3 expression in CD4+ T cells, as Lin teaches activated CD4+ T cells express granzyme B and Duraiswamy teaches PD-1 or PD-L1 blockade increases immune activation of CD4+ TILs; Zha teaches that anti PD-L1 antibodies will necessarily result in a lower number of FoxP3+ regulatory T cells; and Kelley teaches obtaining the ratio of FOXP3 and GrB expressing cells as an important tool in predicting prognosis of a cancer (Abstract, Discussion). One of ordinary skill in the arts would have been motivated to determine patient response to a therapy, and an effective treatment of PD-1 or PD-L1 blockade would increase activation CD4+ TILs and Granzyme B expression, and decrease expression of FoxP3.
Further, PMBCs include T cells, and thus the method of Lin which teaches detection of T cells in the peripheral blood would necessarily detect T cells (Tregs) in a peripheral blood mononuclear cell (PBMC) sample.
	Lin and Duraiswamy together teach PD-1 or PD-L1 blockade increases immune activation of CD4+ TILs and increases granzyme B. Zha teaches that anti PD-L1 antibodies will necessarily result in a lower number of FoxP3+ regulatory T cells and increased granzyme B. Finally, Kelley teaches the ratio of FOXP3 and GrB expressing cells as an important tool in predicting prognosis of a cancer.
	Lin and Zha both teach the effects of a PD-1/PD-L1 blockade. Lin teaches the increased activation of CD4+ TILs, and Zha teaches the decreased expression of FoxP3+ regulatory T cells, as a result of the PD1/PDL1 blockade. Further it is noted that Lin is relied upon to teach that a method of detecting granzyme B via peripheral blood and PMBC samples was already known in the arts. 
	Also, in regards to Duraiswamy, which teaches PD-1 or PD-L1 blockade increases immune activation of CD4+ TILs in a syngeneic mouse model, an in vivo model that is useful for cancer research, one of ordinary skill would have had a reasonable expectation that PD-1 or PD-L1 blockade increases immune activation of CD4+ TILs in human subjects as well. It is noted that absolute predictability is not required for obviousness. MPEP 2143.02 [R-6] II states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
	Applicant argues Lindqvist teaches that cytotoxicity of CD4+ T cells is driven by Grz A rather than Grz B. Thus, one of skill in the art might be motivated by Lindqvist to measure CD4+ Grz A+ T cells when monitoring response of a human cancer patient to treatment with a PD-1 axis antagonist, rather than measuring CD4+ Grz B+ T cells as recited in the claims. As such Lindqvist teaches away from performing the steps of the claimed invention.
	However, the rejection based on Lindqvist has been withdrawn in the previous office action and thus, arguments against Lindqvist are moot. Further, Kelley teaches the ratio of FOXP3 and GrB expressing cells as an important tool in predicting prognosis of a cancer. Zha teaches that PD1/PDL1 blockade promoted tumor reactive CD8+ T cell infiltration into the tumor resulting in the upregulation of anti-tumor effectors including granzyme B. Zha teaches that formation of PD-1/PD-L1 complex promotes FoxP3+ regulatory T cells, preventing the formation of this complex via anti PD-L1 antibodies, will necessarily result in a lower number of FoxP3+ regulatory T cells. Thus, the prior art teaches towards measuring CD4+ Grz B+ T cells.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 54, 62, 70, 72 and 74 remain rejected under 35 U.S.C. 101 as the claimed invention is directed to a natural law without significantly more. 

Arguments
	This objection is predicated on the Examiner's assertion that the claims fail to meet step 2B and that the additional elements, e.g., measuring CD4+ Grz B+ T cells, were well known and conventional in the art (page 12). However, as explained above, the feature "obtaining a ratio of between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) in a peripheral blood mononuclear cell (PBMC) sample" was neither taught nor suggested by the cited references, and cannot be characterized as well-known and conventional.


Response to Arguments
	Applicant’s arguments have been considered, but are not found persuasive. 
	The limitation of obtaining a ratio between Granzyme B+ CD4+ T cells and FOXP3+ CD4+ T cells (Tregs) is an abstract idea as it belongs to a mental process (concepts performed in the human mind) and/or a mathematical concept (involving mathematical calculations). The claims do not meet prone two of step 2A because the claims do not recite additional elements that integrate the judicial exception into a practical application. These elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. A judicial exception is integrated into a practical application when the claim relies on or uses the exception.  Here, the claim does not act on the exceptions; it ends with the calculation.	

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643 

/HONG SANG/Primary Examiner, Art Unit 1643